Citation Nr: 0417094	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to September 
1945.  He died in June 2000.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

In this regard, the appellant reported that Eleanor G. 
Morris, M.D., treated the veteran for 48 years, and she 
submitted several letters in support of the appellant's 
claims.  The record on appeal does not, however, contain 
copies of Dr. Morris' treatment records.  These must be 
secured.

The veteran's certificate of death shows he died as a result 
of cardiac arrest and coronary artery disease.  In support of 
the appellant's claim, however, Dr. Morris and Vicki A. 
Cunnard, CRNP, wrote that the veteran's medical history 
included psychiatric problems, as well as hypertension, and 
other heart problems.  Allegedly, these were either directly 
caused by in-service trauma, and/or caused or aggravated by 
stress related to his service connected otitis media, hearing 
loss, and vestibular damage.  Dr. Morris and Ms. Cunnard 
further opined that those disorders caused or aggravated the 
coronary artery disease that led to his death.  A request for 
any other post-service medical records showing his treatment 
for these problems does not appear in the claims file.  
Neither does the record show the veteran's terminal 
hospitalization records.  Therefore, a remand to request 
these records is required.  Id.

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Given the development ordered above, 
on remand, the claims file needs to be reviewed by VA 
physicians to obtain needed medical opinion evidence.

As to the appellant's entitlement to Dependents' Educational 
Assistance, adjudication of this issue must be deferred 
pending completion of the additional evidentiary development 
required by the cause of death claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
appellant of the specific evidence needed 
to substantiate the claim of entitlement 
to service connection for the cause of 
the veteran's death.  Specifically, the 
letter must (1) notify the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify her of the 
information and evidence that VA will 
seek to provide; (3) notify her of the 
information and evidence the claimant is 
expected to provide; and (4) request she 
provide any evidence in her possession 
that pertains to the claim.  The 
appellant should be notified that she has 
one-year to submit pertinent evidence 
needed to substantiate her claim.  The 
date of mailing the appellant notice of 
the VCAA begins the one-year period.  

2.  After obtaining appropriate 
authorization, the RO should contact 
Eleanor G. Morris, M.D., and request a 
copy of her curriculum vitae as well as a 
copy of all medical records pertaining to 
treatment of the veteran.  If the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.

3.  Request that the appellant identify 
the name, address, and approximate 
(beginning and ending) dates of all other 
VA and non-VA health care providers who 
treated the veteran for coronary artery 
disease, hypertension, and/or a 
psychiatric disorders since his 
separation from military service in 
September 1945.  The RO should inform the 
appellant that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if she identifies the 
custodians thereof.  Obtain all records 
identified by the appellant that have not 
already been associated with the record 
on appeal, including all terminal 
hospitalization records from Frick 
Hospital.  The aid of the appellant in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should be 
documented in the claims file, and the 
appellant notified in writing. 

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should forward the 
claims file for review by a board 
certified cardiologist.  Following a 
review of all available evidence the 
cardiologist is address the following:

Is it as least as likely as not, 
(i.e., is there a 50/50 chance,) 
that the veteran's coronary artery 
disease had its onset during his 
period of military service, or was 
compensably disabling within one 
year of his September 1945 
separation from service?  Is it at 
least as likely as not that coronary 
artery disease is otherwise related 
to service.  

Is it as least as likely as not that 
the veteran had a psychiatric 
disorder prior to his death that was 
due to his period of military 
service, to include due to his 
service connected ear disorders?  If 
so, did the disorder cause or 
contribute substantially and 
materially to the cause of coronary 
artery disease?  

The examiner must address the 
opinions offered by Dr. Morris and 
Vicki Cunnard, CRNP, as well as the 
clinical literature supplied by the 
appellant.

5.  After the development requested has 
been completed, the RO should review the 
opinion to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  If the 
determinations remain adverse, she and 
her representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


